Citation Nr: 1112417	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-45 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at law



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in December 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 2008, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  Although provided notice of that decision that same month, the Veteran did not perfect an appeal thereof.  

2.  Evidence received since the September 2008 RO decision is new and material, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

3.  The evidence of record shows that the Veteran's disc bulge at L4-5 is related to his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's September 2008 rating decision, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  A disc bulge at L4-5 was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder, the Board is taking action favorable to the Veteran by reopening the claim and granting service connection.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  Further, although the RO declined to reopen the Veteran's claim, the Board's action to reopen the claim and to grant service connection for a low back disorder constitutes a full grant of the issue sought on appeal.  Therefore, he is not prejudiced by the Board's action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for a back condition was initially denied in a June 1954 rating decision.  The basis for the denial was that the Veteran had spina bifida which is a constitutional or developmental abnormality that is not a disability for which service connection may be granted.  See 38 C.F.R. § 3.303(c).  The Veteran was notified of that decision and did not appeal.  Subsequent rating decisions in March 2005 and September 2008 determined that new and material evidence had not been presented to reopen the Veteran's claim, and he was also notified of each of those decisions and did not file a timely appeal.  All of the above decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).  

A December 2008 rating decision also determined that new and material evidence had not been presented to reopen the Veteran's claim, and his October 2009 notice of disagreement was timely as to that decision. 

Because the September 2008 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The relevant evidence that was of record at the time of the September 2008 rating decision included the Veteran's service treatment records, VA and private post-service treatment records, the report of an April 1982 VA compensation examination, records of private chiropractic treatment from July 1996 to December 1996, and an August 2004 letter from a private chiropractor.  The service treatment records showed that he complained of low back pain for several months during service prior to an evaluation in March 1954 that revealed congenital spina bifida.  The post-service chiropractic records reflect treatment for low back pain and left leg pain; the examiner noted that an August 1996 magnetic resonance imaging (MRI) study showed disc protrusion at L4-5, possibly impinging on the left L5 nerve root.  The chiropractor did not relate the Veteran's low back disorder to service.  The other private treatment records, dated from 1974 to 1982 are silent for any low back complaints.  The VA clinic records, dated from October 2003 to July 2008, note the Veteran's complaint of chronic low back pain since service, but no examiner diagnosed a low back disorder other than spina bifida.  The April 1982 compensation examiner diagnosed degenerative changes in the lumbar spine, based on the clinical examination and x-ray findings; the examiner did not indicate that the changes were related to service.  

Evidence received since the RO's September 2008 rating decision includes duplicate private chiropractic treatment records, the report of the August 1996 MRI of the Veteran's lumbar spine, a letter from a private chiropractor dated in August 2008, VA treatment records dated from November 2008 to June 2010, and a letter from a private physician dated in April 2010.  

All of the evidence received since the September 2008 rating decision, except the duplicate treatment records, is "new" in that it was not of record at the time of the September 2008 rating decision.  In addition, the April 2010 private physician reviewed the Veteran's claims file, discussed the history of his low back pain in detail, and provided a medical opinion that the Veteran's current lumbar disc disease at L4-5 had its onset during service.  

The April 2010 private physician's opinion is "material" in that it relates to an unestablished fact necessary to substantiate the claim - the relationship between a current low back disorder and service.  The physician's statement is not cumulative or redundant of the evidence that was of record at the time of the September 2008 rating decision, and it raises a reasonable possibility of substantiating the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been presented and that the Veteran's claim for service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156(a).  

The Veteran has also submitted statements from a friend and from his sister to the effect that the Veteran told them in the early 1950s how he had injured his back during service pulling a boat on a rope.  The Veteran's sister also stated that the Veteran had complained of back pain from the time he got out of the Navy until the present.  

As indicated above, the private physician discussed the history of the Veteran's low back disorder in detail, noting in particular the Veteran's several-month history of back pain during service, the x-ray findings of degenerative changes on VA examination in 1982, the August 1986 MRI finding of lumbar disc disease, and, importantly, the Veteran's 50-year history of complaints and treatment for low back pain.  The examiner noted that the Veteran clearly has spina bifida at S1 that is of congenital origin.  The physician concluded that the clinical presentation of the Veteran's symptoms indicated that he sustained a permanent structural spine condition to the L4-5 disc space during his period of active duty service, the appropriate diagnosis being a disc bulge at L4-5.  Finally, the examiner stated that the Veteran's congenital spina bifida was unrelated in either causation or aggravation to the event in March 1953 during service that caused the structural changes that ultimately resulted in the disc bulge at L4-5.  

The Board finds that the April 2010 physician's statement is accompanied by appropriate rationale and is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, the examiner's opinion provides definitive evidence of an etiological relationship between the currently diagnosed disc bulge at L4-5 and service.  Moreover, the opinion is not contradicted by any other medical opinion.  

The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disorder is related to military service.  The Board finds that the Veteran's statements and the lay statements by his sister and friend are competent to show that he injured his back during military service and that he continued to experience back pain after service.  Moreover, those statements are consistent with the medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the [Court of Appeals for Veterans Claims]").  

Accordingly, the lay statements are both competent and credible evidence that the Veteran injured his back during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)  

Finally, the medical evidence of record relates the Veteran's currently diagnosed disc bulge at L4-5 to the symptoms recorded during service.  

In summary, the competent, credible, and probative evidence of record shows that the Veteran's currently diagnosed disc bulge at L4-5 had its origin during military service.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's disc bulge at L4-5 is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for disc bulge at L4-5 is warranted.  


ORDER

Service connection for a disc bulge at L4-5 is granted.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


